            Case 1:20-cv-03222-LLS Document 6 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE PEOPLE OF THE AMU’RA TRIBE OF
INDIGENOUS NATIVE AMERICAN
MOORS REPUBLIC,

                                Plaintiff,

                    -against-                                   20-CV-3222 (LLS)

ALL FOREIGN AGENTS AND AGENCIES                                CIVIL JUDGMENT
OF THE UNITED STATES CORPORATION
COMPANY, including the District of
Columbia, all of its municipal territories and
its future successors, et al.,

                                Defendants.

         Pursuant to the order issued September 23, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 24, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
